UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIGUEL TADEO et al.,

                                       Plaintiffs,                     16 Civ. 2432 (PAE)

                        -v-                                                  ORDER

 ABITINO FOODS INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       To facilitate enforcement of the settlement agreement in this case, pursuant to which

several individuals who were not originally named as parties to this action entered into a court-

approved agreement to resolve the claims in this case, the Clerk of Court is respectfully directed

to add the following parties to the docket as defendants: Annabelle Paulino, Ivelisse Camacho,

Luis Calle, Cesar Mendez, and Anayelly Rosas. The Clerk of Court is further directed to add the

following party to the docket as a plaintiff: Virginia & Ambinder, LLP.



       SO ORDERED.



                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: June 24, 2021
       New York, New York
